Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 3, 2018

                                      No. 04-18-00108-CV

                                  IN THE MATTER OF B.B.,

                      From the 436th District Court, Bexar County, Texas
                               Trial Court No. 2016JUV01469
                         The Honorable Lisa Jarrett, Judge Presiding


                                         ORDER
        Appellee was represented at trial and is represented on appeal by appointed counsel.
Appointed counsel has filed a motion to withdraw. The motion to withdraw is GRANTED.
Since appellee is indigent, new appellate counsel must be appointed to represent appellee on
appeal, which representation will include the filing of an appellee’s brief.

         It is therefore ORDERED that this appeal is ABATED to the trial court. See Duncan v.
State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may abate
appeals so that trial court can assure indigent defendants have effective assistance of counsel).
The trial court is ORDERED to appoint new appellate counsel and to cause the trial court clerk
to file a supplemental clerk’s record containing documentation of such appointment within two
weeks from the date this order is signed. After the supplemental clerk’s record is filed, the
appeal will be reinstated on the docket of this court, and appellee’s brief will be due thirty days
after the date the appeal is reinstated.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court